On the twenty-first day of November, 1938, the Court issued a writ of habeas corpus on behalf of Emory Williams and John Williams, pursuant to a decision of the Court rendered in the case of Deeb v. Gandy, 110 Fla. 283, 148 South. Rep. 540, the Circuit Judge having denied them the writ.
The cause was submitted on the stipulation of the attorney for the petitioners and the State Attorney for the Fourteenth Judicial Circuit that the original transcript of the evidence produced at the trial and prepared by the official court reporter be considered as the evidence in the hearing upon habeas corpus.
The Court has read the testimony and is of the opinion that the petitioners are entitled to bail because the proof is not evident nor the presumption great that the petitioners are guilty of the crime of murder in the first degree. *Page 284 
It is, therefore, ordered that the cause be referred to the Judges of the Fourteenth Judicial Circuit of Florida in and for Holmes County with directions to fix the amount and conditions of bail to be furnished by the petitioners.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.